Appeal by claimant and his attorney from a decision of the Workmen’s Compensation Board that the attorney’s fee as fixed by the board shall not be a lien against the award. The statute provides that when a claim for legal services in connection with any claim arising under the statute is approved by the board it shall become a lien on the compensation awardeu (Workmen's Compensation Law, § 24). The only discretion the board has is with relation to the manner of payment. Decision reversed as a matter of law, without costs, and claim remitted. All concur. [See post, p. 862.]